Young, J.
(concurring). I agree with my associates that the writ should issue to compel the secretary of state to certify relator’s name to the different county auditors as the Republican nominee for district judge of the Fourth judicial district. I reach this conclusion, moreover, upon ground which does not involve an investigation of the regularity of relator’s nomination. It appears that two *458certificates were filed in the secretary’s office, one certifying the name of the relator, and the other that of W. S. Lauder, for the same office, and each purporting to be the regular Republican nomination. Both certificates are regular in form. Either certificate, if standing alone, is sufficient to require the secretary to certify down the name contained therein, without investigation. His embarrassment arose from the fact that two certificates were filed, showing two candidates, and he could not certify both. This ground for refusing to act existed at the time the alternative writ issued, but on the return day this excuse for refusing no longer existed. The return filed by the secretary- does not show it, but the fact is, and it was conceded on the hearing, that the relator’s opponent, W. S. Lauder, was also nominated by the Independent and Democrat party for the same office, and that he had formerly notified the secretary of state of his acceptance of that nomination, and in writing had designated the “Independent and Democrat” -column as the column in the official ballot in which he desired his name to appear. This he was authorized .to do, under section 491, Rev. Codes. It is clear that thereafter the secretary had no authority to certify down the name of W. S. Lauder as the Republican nominee. After such action, the certificate showing the nomination of the relator was the only one he could act on. It is regular, and, being the only name he could certify, he had no discretion. He was, in my judgment, obliged to certify it. His duty was ministerial and entirely plain. He must look to the certificate filed as the basis of his right and duty to act. In the present case no one contests the right of relator, except the secretary. Relator’s opponent for the Republican nomination, Lauder, makes no claim under thé Republican certificate filed by him, and does not resist relator’s right to have his name certified down as the Republican nominee. Under these circumstances the duty of the secretary to certify it seems free from doubt, and his refusal to do so demands the issuance of the writ prayed for, but does not require a judicial inquiry into the regularity of the party proceedings from which relator’s certificate of nomination emanated.
(83 N. W. Rep. 860.)